             Case 2:19-mj-00651-BNW Document 26 Filed 12/11/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RACHEL KENT
 3   Special Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
 5   rachel.kent@usdoj.gov
     Attorneys for the United States
 6

 7                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 8                                              -oOo-

 9   UNITED STATES OF AMERICA                     )    Case No. 19-mj-00651-BNW
                                                  )
10                 Plaintiff,                     )    GOVERNMENT’S MOTION TO
     vs.                                          )    DISMISS CITATION NO. 8036251
11                                                )
     HECTOR D. ESTRADA-IGLESIAS,                  )
12                                                )
                   Defendant.                     )
13                                                )
                                                  )
14
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
15
     Court endorsed hereon, the United States for the District of Nevada hereby files this motion
16
     to dismiss with prejudice citation number 8036251 only, issued against defendant, Hector
17
     D. Estrada-Iglesias.
18
            On March 5, 2019, defendant Estrada-Iglesias was issued Citation Number 8036251
19
     for violating 41 C.F.R. § 102-74.385 – Failure to Comply with the Lawful Direction of a
20
     Law Enforcement Officer. On December 2, 2019, the Court filed an order (ECF No. 19)
21
     directing the government to elect the conduct on which it intends to offer proof regarding
22
     the charge and provide notice of such to the Court and Defendant.
23

24
                                                   1
               Case 2:19-mj-00651-BNW Document 26 Filed 12/11/19 Page 2 of 2



 1           The government respectfully requests that this Court grant the present motion to

 2   dismiss citation number 8036251 only, based upon the interest of justice. 1

 3                   DATED this 11th day of December, 2019.

 4

 5                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
 6
                                                      /s/ Rachel Kent
 7
                                                      RACHEL KENT
 8                                                    Special Assistant United States Attorney

 9                   Leave of Court is granted for the filing of the foregoing dismissal.

10                                    11
                     DATED this               day of December, 2019.
11

12

13
                                                      HONORABLE BRENDA N. WEKSLER
14                                                    UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23
     1
       This motion does not apply to Citation 8036252, charging the defendant with disorderly conduct, which was
24   dismissed by this Court and currently pending appeal in case number 2:19-cv-02076-GMN-BNW.
                                                         2
